
	
		II
		Calendar No. 573
		110th CONGRESS
		2d Session
		S. 2619
		IN THE SENATE OF THE UNITED STATES
		
			February 8
			 (legislative day, February 6), 2008
			Mr. Coburn introduced
			 the following bill; which was read the first time
		
		
			February 11, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To protect innocent Americans from violent crime in
		  national parks.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Americans from Violent
			 Crime Act of 2008.
		2.Congressional
			 findingsCongress finds the
			 following:
			(1)The Second
			 Amendment to the Constitution provides that the right of the people to
			 keep and bear Arms, shall not be infringed;
			(2)Section 2.4(a)(1)
			 of title 36, Code of Federal Regulations, provides that except as
			 otherwise provided in this section and parts 7 (special regulations) and 13
			 (Alaska regulations), the following are prohibited: (i) Possessing a weapon,
			 trap or net (ii) Carrying a weapon, trap or net (iii) Using a weapon, trap or
			 net;
			(3)Section 27.42 of
			 title 50, Code of Federal Regulations, provides that, except in special
			 circumstances, citizens of the United States may not possess, use, or
			 transport firearms on national wildlife refuges of the United States
			 Fish and Wildlife Service;
			(4)The regulations
			 described in paragraphs (2) and (3) prevent individuals complying with Federal
			 and State laws from exercising the second amendment rights of the individuals
			 while at units of—
				(A)the National Park
			 System; and
				(B)the National
			 Wildlife Refuge System;
				(5)The existence of different laws relating to
			 the transportation and possession of firearms at different units of the
			 National Park System and the National Wildlife Refuge System entraps
			 law-abiding gun owners while at units of the National Park System and the
			 National Wildlife Refuge System; and
			(6)The Federal laws should make it clear that
			 the second amendment rights of an individual at a unit of the National Park
			 System or the National Wildlife Refuge System should not be infringed.
			3.Protecting the
			 right of individuals to bear arms in units of the National Park System and the
			 National Wildlife Refuge SystemThe Secretary of the Interior shall not
			 promulgate or enforce any regulation that prohibits an individual from
			 possessing a firearm including an assembled or functional firearm in any unit
			 of the National Park System or the National Wildlife Refuge System if—
			(1)the individual is
			 not otherwise prohibited by law from possessing the firearm; and
			(2)the possession of the firearm is in
			 compliance with the law of the State in which the unit of the National Park
			 System or the National Wildlife Refuge System is located.
			
	
		February 11, 2008
		Read the second time and placed on the
		  calendar
	
